Citation Nr: 0400270	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  95-24 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) compensation benefits in the calculated amount of 
$2,802.00 was properly created.  

2.  Entitlement to a waiver of recovery of an overpayment of 
VA compensation benefits, in the calculated amount of 
$2,802.00. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had over twelve years of active military service 
ending with his discharge in April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (COWC) of VA Regional Office (RO).  

The veteran provided testimony before a Member of the Board 
in July 1997 regarding the issues on appeal.  The Member of 
the Board who conducted the July 1997 hearing subsequently 
left employment with the Board.  It is noted that the veteran 
provided testimony before the undersigned in May 2003 on the 
same matters.  Normally, when a veteran testifies before a 
Member of the Board and that Member subsequently leaves 
employment, the veteran is afforded the opportunity for 
another hearing.  In the present case, as the issues on 
appeal were argued again by the veteran during the second 
hearing, the Board finds no prejudice to the veteran in 
proceeding to adjudicate this issues on the merits.  

A VA award action of February 23, 1993 created a $3,334.00 
overpayment by reducing the veteran's VA compensation by the 
amount of additional benefits he received for his spouse, 
during the period from January 1, 1982 through February 28, 
1993.  The $3,334.00 overpayment was subsequently reduced by 
$532.00 by restoring benefits payable for the spouse from 
January 1, 1982 through January 31, 1984 by VA award action 
of June 14, 1993.  

The issue of entitlement to a waiver of recovery of an 
overpayment of VA compensation benefits, in the amount of 
$2,802.00, will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  In a February 1982 VA letter, the RO informed the veteran 
that he had been awarded additional benefits for his spouse 
E. M. W., effective October 8, 1981; he was informed that he 
should promptly inform VA of any change in the status of his 
dependents.  

2.  On January [redacted], 1984, the veteran and E. M. W. divorced.  

3.  The veteran continued to receive additional compensation 
for a spouse subsequent to the January [redacted], 1984, divorce.  

3.  The RO retroactively reduced the veteran's compensation 
benefits as a result of the January [redacted], 1984, divorce 
effective February 1, 1984; an overpayment in the calculated 
amount of $2,802.00 was created as a result.     


CONCLUSIONS OF LAW

The creation of an overpayment of VA compensation benefits in 
the amount of $2,802.00, was proper.  38 U.S.C.A. § 
5112(b)(2) (West 2002);  38 C.F.R. § 3.501(d)(2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

Considering the nature of this case, which involves a request 
for a waiver of overpayment of VA benefits and a 
determination as to the creation of the debt, the Board holds 
that the provisions of the VCAA are inapplicable to the 
instant case. The Board believes this conclusion to be 
consistent with the recent holding of the United States Court 
of Appeals for Veterans Claims in Barger v. Principi, 16 Vet. 
App. 132 (2002) (holding that the duties specified in the are 
relevant to chapter 51 of title 38 of the United States Code 
and do not apply in cases which are governed by chapter 53.  
To the extent that VCAA may apply, the Board further notes 
that the veteran has been furnished notice of 38 C.F.R. 
§ 3.159 (2003) and has, through various supplemental 
statements of the case as well as through discussion at 
personal hearing, been clearly notified of the fact that the 
issues of creation and waiver will be determined on the basis 
of factual findings regarding the timing of notification to 
VA of his divorce.  In this regard, the veteran has claimed 
that he sent notice to VA, and the record includes not only 
the veteran's claims file consisting of two volumes, but also 
his counseling/evaluation/rehabilitation folder in light of 
the fact that he testified that he was receiving educational 
benefits.  In sum, all pertinent VA records have been 
forwarded to the Board for review, and the veteran has not 
identified any additional items of evidence pertinent to the 
creation and waiver issues.  Therefore, even if VCAA were to 
apply, the record persuasively shows that all VA records have 
been obtained and that the duty to assist the veteran has 
been met.  

Factual Background

The veteran submitted an application for compensation in May 
1969.  He indicated at that time that he was never married.  
He submitted another application in August 1969, again 
indicating that he had never been married.  

A Declaration of Marital Status dated in November 1973 was 
received at the RO in April 1974.  While he reported that his 
marital status was married, he also indicated that, with 
regard to his marriage, there was none.  A marriage 
certificate which was also received in April 1974 showed that 
the veteran married E. M. W. in November 1973.  

In October 1981, the veteran submitted a Declaration of 
Marital Status indicating that he married E. M. W. on 
November [redacted], 1973.  E. M. W. was divorced from J.W. in 1972.  

In November 1981, the RO requested a certified copy of the 
veteran's spouse's divorce decree as different dates had been 
provided for the divorce.  

On a Report of Contact dated in November 1981, the veteran 
reported that his spouse's divorce was finalized on August 
[redacted], 1971.  

In February 1982, the veteran received an amended award 
retroactive back to October 1981 which included additional 
benefits for the veteran's spouse and children.  The award 
letter included the notation that any change in the number or 
status of the veteran's beneficiaries must be promptly 
reported to VA.  In May 1982, the veteran received notice of 
an amended award effective January 1, 1983 which included 
additional benefits for the veteran's spouse.  The veteran 
was again informed that he had to promptly report to VA any 
change in the number or status of his dependents.  

In December 1992, the RO notified the veteran that it 
intended to reduce his compensation based on payments for his 
spouse and son.  The RO requested the veteran's spouse's 
Social Security number and also informed the veteran that he 
needed to inform VA if he was still married to E.M.W. or in 
the alternative to inform VA when and where the marriage 
ended.  

In February 1993, the RO reduced the veteran's compensation 
based on additional allowance for his spouse.  At the same 
time, the RO noted that they had denied the claim for 
additional compensation for the veteran's son.  The RO noted 
that the veteran failed to respond to a request for 
information pertaining to his marriage.  

In February 1993, the veteran submitted a Declaration of 
Status of Dependents indicating that he was divorced from E. 
M. W. in 1986.  He alleged that VA was informed of the 
divorce in 1986.  

In May 1993, the veteran submitted a certified copy of his 
divorce from "E. M. H." which was finalized on January [redacted], 
1984.  

The veteran testified at a local RO hearing in July 1993 that 
he was divorced in 1984.  He alleged that he informed VA of 
the divorce in 1985 and 1986.  At the time of the July 1993 
RO hearing, the veteran submitted a photocopy of 
correspondence dated January 5, 1985 which indicated that the 
veteran was requesting VA to delete his spouse as a dependent 
as they had been divorced in 1984.  

On a Declaration of Status of Dependents which was received 
in May 1996, the veteran indicated that he married H. B. A. 
in March 1996 and that he had never been married before. 

The veteran testified before a Member of the Board in July 
1997 that he was divorced in January or February of 1984 and 
that he thought he had the rest of the year to inform VA of 
the divorce.  He reported that he requested VA to put his son 
on as a dependent and to remove his ex-spouse in 1984.  

An April 1998 Report of Contact indicates that a search of 
the vocation, rehabilitation and education folder of the 
veteran failed to evidence any indication of a dependency 
change prior to 1992.  

A July 2000 Report of Contact indicates that a review of mail 
and other records at the Philadelphia RO failed to reveal any 
documents concerning the veteran.  

On correspondence which was received from the veteran in July 
2000, he alleged that he was unemployed since 1994 and 
indicated the repayment of the overpayment would create 
financial hardship.  


Creation of the Debt

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135.  The veteran was, at all times  
relevant to this issue, rated 30 percent disabled or more for 
his service-connected disabilities.  

Under 38 U.S.C.A. § 5112(b)(2), the effective date of 
reduction or discontinuance of compensation by reason of 
divorce of a dependent of a payee shall be the last day of 
the month in which such divorce occurs.  See also 38 C.F.R. §  
3.501(d)(2).  

According to regulatory criteria, the effective date of an 
award of additional compensation or pension payable to or for 
a veteran on account of a dependent shall be the latest of 
the following dates:  (1) date of claim, (2) date dependency 
arises, or (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action.  With regard to 
the date of claim, it means the following, listed in their 
order of applicability:  (i) date of veteran's marriage, or 
birth of his or her child, or, adoption of a child, if the 
evidence of the event is received within one year of the 
event, otherwise (ii) date notice is received of the 
dependent's existence, if evidence is received within one 
year of the VA request.  38 C.F.R. § 3.401(b).  

The effective date of discontinuance of pension or 
compensation to or for a veteran will be the earliest of the  
dates stated in this section; where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  38 C.F.R. § 3.501.  
In the case of divorce or annulment prior to October 1, 1982,  
the effective date is the last day of the calendar year in 
which divorce or annulment occurred.  In the case of divorce 
or annulment on or after October 1, 1982, the effective date 
is the last day of the month in which divorce or annulment 
occurred, except that section 306 and old-law pension 
reductions or terminations will continue to be effective the 
last day of the calendar year in which divorce or annulment  
occurred.  38 C.F.R. § 3.501(d).  

The evidence of record establishes that the veteran received 
additional disability compensation for a spouse beginning in 
October 1981.  He received this additional compensation until 
February 23, 1993, at which time the RO determined that he 
was no longer married and discontinued the additional 
benefits.  A certified copy of a Final Decree of Divorce A 
Vinculo Matrimonii demonstrates that the veteran was divorced 
from E. M. H. (a.k.a. E. M. W.) on January [redacted] 1984.  

As indicated in 38 C.F.R. § 3.501, reduction shall be 
effective the last day of the month in which the divorce 
occurred where there is a divorce on or after October 1, 
1982.  Thus, the veteran's compensation benefits were 
properly reduced by the removal of a spouse the last day of 
January 1984.  The veteran received more compensation than he 
was entitled to under the law from February 1984 to February 
1993 creating an overpayment for which the government seeks 
recovery.  The veteran was properly informed of the 
overpayment.  

The veteran's basic argument with regard to the creation of 
the overpayment is that he did properly notify VA of his 
divorce.  He has submitted a copy of a letter purportedly 
forwarded to VA on January 5, 1985.  However, several 
searches were conducted to determine if there was any 
evidence of notification by the veteran of his divorce.  
Significantly, the searches failed to reveal any evidence of 
such communication from the veteran.  The Board is unable to 
find any indication in the claims files or his educational 
file that any notification was received from the veteran 
earlier in time so as to provide a basis for eliminating or 
reducing the overpayment.  The Board must assume under 
principles of administrative regularity that if the veteran 
mailed notice of the divorce as he claims that it would have 
been duly delivered to VA, associated with his VA records, 
and that proper action would have been taken to reduce his 
compensation benefits accordingly.  


ORDER

An overpayment of VA compensation benefits in the amount of 
$2,802.00 was properly created.  To this extent, the appeal 
is denied. 


REMAND

With regard to the remaining waiver issue, the veteran has 
alleged that recovery of the overpayment by VA would result 
in financial hardship.  He has indicated that he has not 
worked since 1994.  It appears from the record that it has 
been a number of years since a financial status report has 
been filed by the veteran.  In view of his contentions and in 
recognition of the fact that his financial status may have 
changed significantly, the Board believes that action should 
be taken to obtain current financial information so that an 
equitable determination on the waiver issue can be made 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be furnished with 
an appropriate Financial Status Report 
and request that he complete it and 
return it in connection with the waiver 
issue.  

2.  After completion of the above, the 
Committee should review the record and 
readjudicate the waiver of overpayment 
issue.  The appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



